                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


WILLIAM MONAHAN,

               Plaintiff,

v.                                                     Case No. 8:18-cv-654-T-AEP

ANDREW M. SAUL,
Commissioner of Social Security, 1

               Defendant.
                                             /

                                            ORDER

       Plaintiff seeks judicial review of the denial of his claim for a period of disability,

disability insurance benefits (“DIB”), and Supplemental Security Income (“SSI”). As the

Administrative Law Judge’s (“ALJ”) decision was based on substantial evidence and employed

proper legal standards, the Commissioner’s decision is affirmed.

                                                 I.
       A.      Procedural Background

       Plaintiff filed an application for a period of disability, DIB, and SSI (Tr. 210). The

Commissioner denied Plaintiff’s claims both initially and upon reconsideration (Tr. 68-69, 88-

89). Plaintiff then requested an administrative hearing (Tr. 140). Per Plaintiff’s request, the ALJ

held a hearing at which Plaintiff appeared and testified (Tr. 26-39). Following the hearing, the

ALJ issued an unfavorable decision finding Plaintiff not disabled and accordingly denied

Plaintiff’s claims for benefits (Tr. 10-19). Subsequently, Plaintiff requested review from the


1
  Andrew M. Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Andrew M. Saul should be substituted for Acting
Commissioner Nancy A. Berryhill as the defendant in this matter. No further action needs to
be taken to continue this matter by reason of the last sentence of section 205(g) of the Social
Security Act. 42 U.S.C. § 405(g).
Appeals Council, which the Appeals Council denied (Tr. 1). Plaintiff then timely filed a

complaint with this Court (Doc. 1). The case is now ripe for review under 42 U.S.C. §§ 405(g),

1383(c)(3).

       B.      Factual Background and the ALJ’s Decision

       Plaintiff, who was born in 1957, claimed disability beginning February 14, 2014 (Tr.

12). Plaintiff obtained a special education and completed the twelfth grade (Tr. 15). Plaintiff’s

past relevant work experience included work as a test driver (Tr. 17). Plaintiff alleged disability

due to foot pain, arthritis, tendonitis, missing tips or fingers, and anxiety (Tr. 102).

       In rendering the administrative decision, the ALJ concluded that Plaintiff met the

insured status requirements through December 31, 2018 and had not engaged in substantial

gainful activity since February 14, 2014, the alleged onset date (Tr. 12). After conducting a

hearing and reviewing the evidence of record, the ALJ determined Plaintiff had the following

severe impairments: osteoarthritis, degenerative disc disease (DDD), peripheral vascular

disease (PVD), and kidney disorder (id.). Notwithstanding the noted impairments, the ALJ

determined Plaintiff did not have an impairment or combination of impairments that met or

medically equaled one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1

(Tr. 14). The ALJ then concluded that Plaintiff retained a residual functional capacity (“RFC”)

to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) (pushing, pulling

lifting or carrying twenty pounds occasionally, and ten pounds frequently, with standing,

walking and sitting for a full six hours out of an eight hour day) except that he should avoid

more than occasional (or 1/3 of an eight hour day) ropes, ladders, and scaffolds; and can engage

in frequent (or 2/3 of a workday) unusual postures (crawling, crouching, stooping, kneeling,

balancing, climbing steps or ramps, foot controls, and overhead reaching) (Tr. 15). In

formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective complaints and



                                                 2
determined that, although the evidence established the presence of underlying impairments that

reasonably could be expected to produce the symptoms alleged, Plaintiff’s statements as to the

intensity, persistence, and limiting effects of his symptoms were not entirely consistent with the

medical evidence and other evidence (Tr. 16). Considering Plaintiff’s noted impairments and

the assessment of a vocational expert (“VE”), the ALJ determined Plaintiff could perform his

past relevant work as a test driver (Tr. 17). Accordingly, based on Plaintiff’s age, education,

work experience, RFC, and the testimony of the VE, the ALJ found Plaintiff not disabled (Tr.

18).

                                               II.

       To be entitled to benefits, a claimant must be disabled, meaning he or she must be unable

to engage in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than twelve months. 42 U.S.C. §§

423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment” is an impairment that results

from anatomical, physiological, or psychological abnormalities, which are demonstrable by

medically acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §§ 423(d)(3),

1382c(a)(3)(D).

       The Social Security Administration, in order to regularize the adjudicative process,

promulgated the detailed regulations currently in effect.        These regulations establish a

“sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R.

§§ 404.1520, 416.920. If an individual is found disabled at any point in the sequential review,

further inquiry is unnecessary. 20 C.F.R. §§ 404.1520(a), 416.920(a). Under this process, the

ALJ must determine, in sequence, the following: whether the claimant is currently engaged in

substantial gainful activity; whether the claimant has a severe impairment, i.e., one that



                                                3
significantly limits the ability to perform work-related functions; whether the severe

impairment meets or equals the medical criteria of 20 C.F.R. Part 404 Subpart P, Appendix 1;

and whether the claimant can perform his or her past relevant work. If the claimant cannot

perform the tasks required of his or her prior work, step five of the evaluation requires the ALJ

to decide if the claimant can do other work in the national economy in view of his or her age,

education, and work experience. 20 C.F.R. §§ 404.1520(a), 416.920(a). A claimant is entitled

to benefits only if unable to perform other work. Bowen v. Yuckert, 482 U.S. 137, 140-42

(1987); 20 C.F.R. §§ 404.1520(g), 416.920(g).

       A determination by the Commissioner that a claimant is not disabled must be upheld if

it is supported by substantial evidence and comports with applicable legal standards. See 42

U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,

401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938) (internal quotation

marks omitted)); Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). While the court reviews

the Commissioner’s decision with deference to the factual findings, no such deference is given

to the legal conclusions. Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th

Cir. 1994) (citations omitted).

       In reviewing the Commissioner’s decision, the court may not re-weigh the evidence or

substitute its own judgment for that of the ALJ even if it finds that the evidence preponderates

against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

The Commissioner’s failure to apply the correct law, or to give the reviewing court sufficient

reasoning for determining that he or she has conducted the proper legal analysis, mandates

reversal. Keeton, 21 F.3d at 1066. The scope of review is thus limited to determining whether

the findings of the Commissioner are supported by substantial evidence and whether the correct



                                               4
legal standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221

(11th Cir. 2002).

                                              III.

       Plaintiff argues that the ALJ erred by (1) improperly formulating the Plaintiff’s RFC;

(2) finding that Plaintiff could perform his past relevant work; and (3) improperly rejecting

Plaintiff’s subjective complaints. For the reasons that follow, the ALJ applied the correct legal

standards and the ALJ’s decision is supported by substantial evidence.

       A.      RFC

       The Plaintiff contends that the ALJ did not properly account for his mental/cognitive

impairments and foot pain when formulating his RFC. 2 At step four of the sequential evaluation

process, the ALJ assesses the claimant’s RFC and ability to perform past relevant work. See

20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545, 416.920(a)(4)(iv), 416.945. To determine a

claimant’s RFC, an ALJ makes an assessment based on all of the relevant evidence of record

as to what a claimant can do in a work setting despite any physical or mental limitations caused

by the claimant’s impairments and related symptoms. 20 C.F.R. §§ 404.1545(a)(1),

416.945(a)(1). In rendering the RFC, therefore, the ALJ must consider the medical opinions in

conjunction with all of the other evidence of record and will consider all of the medically

determinable impairments, including impairments that are not severe, and the total limiting

effects of each. 20 C.F.R. §§ 404.1520(e), 404.1545(a)(2) & (e), 416.920(e), 416.945(a)(2) &

(e); see Jamison v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987) (stating that the “ALJ must



2 The Plaintiff also contends that the ALJ erred by failing to find his mental/cognitive
impairments and foot pain as severe impairments at step two. However, since the ALJ
determined that Plaintiff suffered from multiple severe impairments at step two (Tr. 12), and
then proceeded beyond step two in the sequential analysis, any error in failing to find that
Plaintiff suffered from other severe impairments is rendered harmless. Gray, 550 F. App’x at
853-54; Packer, 542 F. App’x at 892; Heatly, 382 F. App’x at 824-25.


                                               5
consider the applicant’s medical condition taken as a whole”). In doing so, the ALJ considers

evidence such as the claimant’s medical history; medical signs and laboratory findings; medical

source statements; daily activities; evidence from attempts to work; lay evidence; recorded

observations; the location, duration, frequency, and intensity of the claimant’s pain or other

symptoms; the type, dosage, effectiveness, and side effects of any medication or other treatment

the claimant takes or has taken to alleviate pain or other symptoms; treatment, other than

medication, the claimant receives or has received for relief of pain or other symptoms; any

measures the claimant uses or has used to relieve pain or symptoms; and any other factors

concerning the claimant’s functional limitations and restrictions. SSR 96-8p, 1996 WL 374184,

at *5; 20 C.F.R. §§ 404.1529(c)(3)(i)-(vii), 404.1545(a)(3), 416.929(c)(3)(i)-(vii),

416.945(a)(3).

       “Ordinarily, RFC is an assessment of an individual’s ability to do sustained work-related

physical and mental activities in a work setting on a regular and continuing basis. A ‘regular

and continuing basis’ means 8 hours a day, for 5 days a week, or an equivalent work schedule.”

Further, “RFC is not the least an individual can do despite his or her limitations or restrictions,

but the most.” SSR 96-8P, 1996 WL 374184, at *1 (S.S.A. July 2, 1996). According to the

ruling, “[i]n assessing RFC, the adjudicator must consider limitations and restrictions imposed

by all of an individual’s impairments, even those that are not ‘severe.’” Id. at *5. Therefore, in

denying disability benefits, the evidence must show that the claimant can perform work on a

regular and continuing basis.

       Here, the ALJ concluded that Plaintiff retained a residual functional capacity (“RFC”)

to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) (pushing, pulling

lifting or carrying twenty pounds occasionally, and ten pounds frequently, with standing,

walking and sitting for a full six hours out of an eight hour day) except that he should avoid



                                                6
more than occasional (or 1/3 of an eight hour day) ropes, ladders, and scaffolds; and can engage

in frequent (or 2/3 of a workday) unusual postures (crawling, crouching, stooping, kneeling,

balancing, climbing steps or ramps, foot controls, and overhead reaching) (Tr. 15). As an initial

matter, the ALJ properly found that the Plaintiff’s mental/cognitive impairments do not cause

more than minimal limitations in Plaintiff’s ability to work (Tr. 13). Indeed, as the ALJ noted,

the Plaintiff “mostly attributed his limitations to physical complaints.” Id. For instance, the

Florida medical clinic notes indicate the Plaintiff only had minimal symptoms after beginning

medications and that the Plaintiff’s anxiety and depression improved overall (Tr. 576-622).

These records also show that, while he had moderate ADHD symptoms, he displayed

improvement with medication and was only briefly treated by a nurse for mental health issues

(Tr. 584-605). The ALJ further noted that the record repeatedly reflects Plaintiff’s normal

memory, normal cognition, and fair to good concentration (Tr. 14, 581-609). The Plaintiff

reported “doing really well” on the medication (Tr. 13). Also, while the Plaintiff claimed he

had difficulty with basic school subjects, he completed the twelfth grade (Tr. 13). The ALJ

further noted that the Plaintiff had successfully learned routes, navigated crowds safely, and

tracked conditions and traffic patterns (Tr. 14). Notably, the record demonstrates that the

Plaintiff successfully performed his past relevant work as a test driver for a decade and the

record does not establish that he left for these reasons, despite his alleged mental/cognitive

issues and limited education (Tr. 13, 274-81).

       Additionally, the ALJ also properly accounted for the Plaintiff’s foot pain in formulating

the RFC. The ALJ noted that, while the Plaintiff was diagnosed with peripheral vascular disease

(“PVD”), the Premier nurse noted no swelling and heard no abnormal leg vessel sounds (Tr.

16). The clinicians also cited no visible venous changes. Id. Recently, Dr. Paul Hughes

classified his circulation as “stable.” Id. The record fails to show any aneurysm, complete blood



                                                 7
flow blockage, or other life-threatening events. Id. And, though walking is painful for the

Plaintiff, medical sources repeatedly advised Plaintiff to increase walking and exercise (Tr. 16,

460, 494, 648, 707). The ALJ also noted that, overall, his clinic examinations tend to be

unremarkable and has not had recent inpatient care, despite his PVD stenting (Tr. 16). And,

upon stent replacement, Plaintiff reported improvement to Dr. Medina such that he could walk

“a couple hundred feet” before having to rest (Tr. 500). Other medical sources repeatedly

demonstrated normal musculoskeletal findings, normal gait, and 5/5 strength in the legs (Tr.

490, 523, 527, 539, 649). In fact, while Dr. Sunita Patel, a state agency physician, noted no

limitation in the operation of foot controls, the ALJ looked at the evidence in the light most

favorable to the Plaintiff and limited the Plaintiff’s RFC to frequent foot controls (Tr. 17).

       Importantly, the Plaintiff did not mention that his foot pain causes accidents (Tr. 14,

35). In fact, the Plaintiff reported no trouble when driving or with the foot pedals, except that

the weather can affect that sometimes. Id. Indeed, the ALJ noted that the Plaintiff’s “asserted

difficulty operating pedals seems belied by his current driving without incident.” (Tr. 18).

Further, the Plaintiff himself testified that not only did he not experience side effects from

taking medications for pain, such as Morphine, Oxycontin, and Dilaudid, but experienced

improvement in his pain with these medications (Tr. 521, 531, 543, 546, 652, 690-91). As such,

the Plaintiff failed to meet his burden in showing that his impairments are severe, or more

importantly, limit his ability to work beyond the RFC. Doughty v. Apfel, 245 F.3d 1274, 1278

(11th Cir. 2001); 20 C.F.R. §§ 404.1512, 416.912. The ALJ’s formulation of the RFC is

supported by substantial evidence. See, e.g., Ellison v. Barnhart, 355 F.3d 1272, 1275 (11th

Cir. 2003) (holding that “[e]ven if the evidence preponderates against the Commissioner’s

findings, the court must affirm if the decision reached is supported by substantial evidence”);

Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983) (noting that, in reviewing the



                                                8
Commissioner’s decision, the court may not re-weigh the evidence or substitute its own

judgment for that of the ALJ even if it finds that the evidence preponderates against the ALJ’s

decision.).

               a. Past Relevant Work

       Further, the Plaintiff alleges that the ALJ failed to establish the mental and physical

demands of Plaintiff’s past relevant work as a test driver. Plaintiff argues that he cannot perform

his past relevant work as a test driver particularly because of the use of foot controls and his

cognitive/mental limitations, which he alleges the ALJ failed to properly account for in finding

that he could perform his past relevant work. At the fourth step of the sequential analysis, the

ALJ must determine whether the claimant is capable of performing his past relevant work. The

review at this step involves the assessment of a claimant’s RFC and requires consideration of

the physical and mental demands of his former work. In this regard, “the ALJ has the duty to

fully investigate and make explicit findings as to the physical and mental demands of a

claimant’s past relevant work and to compare that with what the claimant [himself] is capable

of doing before he determines that [he] is able to perform [his] past relevant work.” Nimick v.

Sec’y of Health & Human Servs., 887 F.2d 864, 866 (8th Cir. 1989) (alteration in original)

(emphasis omitted); see also Nelms v. Bowen, 803 F.2d 1164, 1165 (11th Cir. 1986) (per

curiam). The regulations expressly provide that an ALJ may consult the DOT in order to obtain

evidence regarding whether a claimant possesses the RFC to perform his past relevant work.

20 C.F.R. §§404.1560(b)(2), 416.960(b)(2).

       However, at this step, the burden is still upon the plaintiff to prove that he cannot do

this past work. Lucas v. Sullivan, 918 F.2d 1567, 1571 (11th Cir. 1990) (citing Cannon v.

Bowen, 858 F.2d 1541, 1544 (11th Cir. 1988); Jones v. Bowen, 810 F.2d 1001, 1005 (11th Cir.

1986) (per curiam)). Plaintiff bears the burden of proving that he cannot perform his past



                                                9
relevant work either as he performed it or as it is generally performed in the national economy.

20 C.F.R. §416.920(a)(4)(iv); Barnes, 932 F.2d at 1359; Jackson v. Bowen, 801 F.2d 1291,

1293-94 (11th Cir. 1986). ). In considering a claimant’s past relevant work, “[t]he regulations

require that the claimant not be able to perform his past kind of work, not that he merely be

unable to perform a specific job he held in the past.” Jackson v. Bowen, 801 F.2d 1291, 1293

(11th Cir. 1986) (emphasis in original) (citing 20 C.F.R. §§ 404.1520(e), 416.920(e)).

Accordingly, a claimant needs to demonstrate that he or she cannot return to his or her former

type of work rather than to a specific prior job. Jackson, 801 F.2d at 1293 (emphasis in original

and citations omitted). Further, although VE testimony is not required in determining whether

a claimant can perform his past relevant work, the Social Security Regulations provide that a

VE “may be used in making this determination because such an expert ‘may offer relevant

evidence within his or her expertise or knowledge concerning the physical and mental demands

of a claimant’s past relevant work, either as the claimant actually performed it or as generally

performed in the national economy.’” Hennes v. Comm’r of Soc. Sec. Admin., 130 Fed. Appx.

343, 346 (11th Cir. 2005) (per curiam) (quoting 20 C.F.R. § 404.1560(b)(2)); Savor v. Shalala,

868 F. Supp. 1363, 1365 (M.D. Fla. 1994) (finding that an ALJ did not err by deferring to the

opinion of a VE in order to address the physical demands of the claimant’s past work and her

ability to perform such work in spite of her impairments).

       Here, the ALJ compared the Plaintiff’s RFC with the physical and mental demands of

the past relevant work and found that the Plaintiff can perform it as actually and generally

performed (Tr. 18). Even though the Plaintiff alleges that he cannot perform his past work

because of his foot pain and cognitive/mental limitations, the ALJ noted in his opinion that,

while the Plaintiff suffered from these primary problems for years, he was still able to

successfully complete his prior work as a test driver for a decade (Tr. 16-17, 35, 274-81). For



                                               10
instance, while the Plaintiff argues that his past relevant work includes a higher reasoning level

than he possesses, namely, a reasoning level of 3, the record demonstrates that the Plaintiff

successfully performed this job for a decade (Tr. 30, 274-81). The ALJ further noted that

notwithstanding Plaintiff’s allegations, the Plaintiff completed the twelfth grade and did not

state that he lost his previous work because of long-term incompetence (Tr. 13). In fact, during

the administrative hearing, when asked what keeps him from being able to test drive, the

Plaintiff testified that “[w]ell, they’re out of business now, but it would be—probably be the

same thing with the medication I’m on, probably wouldn’t be able to do it.” (Tr. 35). Further,

the ALJ noted that the Plaintiff did not allege that he lost his previous work for mental reasons

(Tr. 13). Nevertheless, even assuming arguendo that Plaintiff could not perform his past

relevant work as actually performed, the Plaintiff failed to meet his burden that he cannot

perform this job as generally performed in the national economy. Plaintiff’s past relevant work

is described as follows in the DOT:

               Test Driver I: Drives completed motor vehicle, as vehicle comes
               from assembly line, on proving ground under simulated road
               conditions, and observes performance to detect mechanical and
               structural defects: Examines vehicle before road testing to ensure
               that equipment, such as electrical wiring, hydraulic lines, and fan
               belts, are installed as specified, and verifies that vehicle has been
               services with oil, gas, and water. Drives vehicle to simulate actual
               driving conditions. Listens for rattles and excessive mechanical
               noise, and moves controls to test functioning of equipment, such
               as horn, heater, wipers and power windows. Writes inspection
               report on standardized form indicating defects or malfunctions.

DOT 806.283-014. The ALJ used a VE to determine that the Plaintiff can perform his past

relevant work as a test driver (Tr. 18). Further, the ALJ established on the record that the VE’s

testimony is consistent with the DOT. Id. While the Plaintiff asks the Court to assume that the

test driver job would require constant, rather than frequent foot controls, Plaintiff failed to

establish that he could not frequently use foot controls as found by the ALJ and the DOT does



                                                11
not support Plaintiff’s contention. Also, Plaintiff failed to question the VE during the

administrative hearing regarding any foot control limitations (Tr. 35, 38-39). Notably, the ALJ

noted that Plaintiff’s asserted difficulty operating pedals seem belied by his current driving

without incident (id.). Even though Plaintiff urges that the ALJ did not properly account for

foot pain and mental/cognitive limitations, as previously discussed, the ALJ properly

formulated the RFC. Ultimately, it was Plaintiff’s burden to prove that he could no longer

perform his past relevant work as a test driver as it was generally performed, and he failed to

meet that burden. As a result, Plaintiff’s argument lacks merit and the ALJ’s decision is

supported by substantial evidence.

               b. Subjective Complaints

       Finally, the Plaintiff alleges that the ALJ erred in rejecting his subjective complaints

regarding his foot pain and mental/cognitive limitations. As an initial matter, Plaintiff’s

statements of pain will not alone establish disability. 42 U.S.C. § 423(d)(5)(A); 20 C.F.R. §§

404.1529, 416.929. Plaintiff’s diagnosis of or a test result reflecting a condition does not equate

to an automatic finding of a disability; it is the effect of a condition or a combination of

conditions on Plaintiff’s ability to work that determines whether Plaintiff is disabled. McCruter

v. Bowen, 791 F.2d 1544, 1547 (11th Cir. 1986). Moreover, Plaintiff bears the burden of

proving that her conditions limit her ability to work. See 20 C.F.R. §§ 404.1512, 416.912. The

Eleventh Circuit has articulated a standard for assessing allegations of pain and other subjective

complaints. As the Court of Appeals explained in Landry v. Heckler, the pain standard

“require[s] evidence of an underlying medical condition and (1) objective medical evidence

that confirms the severity of the alleged pain [or symptoms] arising from that condition or (2)

that the objectively determined medical condition is of such a severity that it can be reasonably

expected to give rise to the alleged pain [or symptoms].” 782 F.2d 1551, 1553 (11th Cir. 1986)



                                                12
(per curiam); see Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991) (per curiam) (holding

that the pain standard also applies to complaints of subjective conditions other than pain); see

also 20 C.F.R. §§ 404.1529(a), 416.929(a) (“[T]here must be medical signs and laboratory

findings which show that you have a medical impairment(s) which could reasonably be

expected to produce the pain or other symptoms alleged and which, when considered with all

of the other evidence . . . would lead to a conclusion that you are disabled.”)

       If the ALJ discounts Plaintiff’s testimony concerning subjective complaints after

finding a medically determinable impairment that could reasonably be expected to produce the

claimant’s pain or other symptoms, he must “articulate explicit and adequate reasons” for doing

so. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (per curiam) (quoting Foote lain

v. Chater, 67 F.3d 1553, 1561-62 (11th Cir. 1995) (per curiam)). The reasons given for

discrediting pain testimony must be based on substantial evidence. Marbury v. Sullivan, 957

F.2d 837, 839 (11th Cir. 1992) (per curiam); Hale v. Bowen, 831 F.2d 1007, 1012 (11th Cir.

1987). In evaluating credibility, the ALJ must consider objective medical evidence and other

evidence such as a claimant’s daily activities, the location, duration, frequency, and intensity

of a claimant’s pain or other symptoms, and precipitating and aggravating factors. 20 C.F.R.

§§ 404.1529(c), 416.929(c).36 A reviewing court will not disturb a clearly articulated credibility

finding regarding a claimant’s subjective complaints supported by substantial evidence in the

record. Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995) (per curiam) (citation omitted).

While “particular phrases and formulations” are not required when making a credibility

determination, there must be more than boilerplate language explaining the ALJ’s decision to

not fully credit the plaintiff’s testimony. Dyer, 395 F.3d at 1210-11 (internal quotations and

citations omitted).




                                               13
        In the instant case, the ALJ properly applied the pain standard and found, after

considering the evidence of record, that Plaintiff’s medically determinable impairments “could

reasonably be expected to cause the alleged symptoms.” (Tr. 16). However, the ALJ also

determined that Plaintiff’s statements about the intensity, persistence, and limiting effects of

these symptoms were not credible because they were not supported by the record. Id. Indeed,

the ALJ specifically noted that, while the Plaintiff is partially credible, there are inconsistencies

in the record (Tr. 17). As required by the Eleventh Circuit, the ALJ articulated “explicit and

adequate reasons” for rejecting Plaintiff’s pain allegations, such as daily activities, the medical

record, Plaintiff’s statements, and no medication side effects (Tr. 13-18). For instance, the ALJ

noted that Plaintiff denied side effects from medication (Tr. 13, 34). Despite Plaintiff’s

complaints, the record shows that the Plaintiff does not experience trouble driving and with foot

controls (Tr. 13-17, 35). The ALJ further noted Plaintiff’s daily activities, such as the fact that

Plaintiff testified that he can wash dishes and laundry, and reported no issues getting bathed or

dressed by himself (Tr. 34-35). Also, upon stent replacement, Plaintiff reported improvement

to Dr. Medina such that he could walk “a couple hundred feet” before having to rest (Tr. 500).

Other medical sources repeatedly demonstrated normal musculoskeletal findings, normal gait,

and 5/5 strength in the legs (Tr. 490, 523, 527, 539, 649). In fact, medical sources repeatedly

advised Plaintiff to increase walking and exercise (Tr. 460, 494, 648, 707). And, as the Court

previously established, the Plaintiff’s complaints about his mental/cognitive limitations are

inconsistent with the medical record, his education, previous employment record, and own

reports. Thus, while Plaintiff may argue that the record supports a contrary conclusion, it is

“within the ALJ’s discretion to determine, after listening to [Plaintiff’s] testimony, that [her]

claims of pain and other symptoms were not credible.” Holt, 921 F.2d at 1223; see also

Adefemi, 386 F.3d at 1027 (stating “the mere fact that the record may support a contrary



                                                 14
conclusion is not enough to justify a reversal of the administrative findings”). Accordingly, for

the foregoing reasons, the ALJ applied the correct legal standards, and the ALJ’s decision is

supported by substantial evidence.

                                              IV.

       Accordingly, after consideration, it is hereby

       ORDERED:

       1. The decision of the Commissioner is affirmed.

       2. The Clerk is directed to enter final judgment in favor of the Commissioner and close

the case.

       DONE AND ORDERED in Tampa, Florida, on this 26th day of August, 2019.




cc: Counsel of Record




                                               15
